554 F.2d 301
In the Matter of Jack C. MASSENGALE, Appellant.
No. 77-1062.
United States Court of Appeals,Sixth Circuit.
May 6, 1977.

Jack C. Massengale, pro se.
Eldon L. Webb, U.S. Atty., Lexington, Ky., for appellee.
Before PHILLIPS, Chief Judge, and PECK and LIVELY, Circuit Judges.
PER CURIAM.


1
Jack C. Massengale, an attorney residing in Mt. Rainier, Maryland, appeals from an order striking his name from the roll of attorneys admitted to practice in the United States District Court for the Eastern District of Kentucky.  The appeal is considered pursuant to Sixth Circuit Rule 3(e).1


2
The action from which the appeal is taken was commenced by an order entered by the late District Judge Mac Swinford on October 25, 1974, requiring appellant to show cause why his name should not be stricken from the roll of attorneys of the Eastern District of Kentucky.  After the death of Judge Swinford, the matter was assigned to District Judge H. David Hermansdorfer, who conducted a hearing, with appellant and his counsel present, on January 23, 1976.  The District Judge heard testimony and granted appellant an additional ten days within which to submit any documentation he wished, including a certificate from the Southern District of Ohio to support his claim of being a member in good standing of the bar of that court.  No such documentation was filed.


3
The Court concludes that a due process hearing was accorded to appellant by the District Court in accordance with In Re Ruffalo, 390 U.S. 544, 88 S.Ct. 1222, 20 L.Ed.2d 117 (1968); Theard v. United States, 354 U.S. 278, 77 S.Ct. 1274, 1 L.Ed.2d 1342 (1957); and In the Matter of Fleck, 419 F.2d 1040 (6th Cir. 1969), cert. den., 397 U.S. 1074, 90 S.Ct. 1521, 25 L.Ed.2d 809 (1970).  We further conclude that it is manifest that the questions on which the decision of the cause depends are so unsubstantial as not to need further argument.  Sixth Circuit Rule 8. See Cincinnati Bar Association v. Massengale, 171 Ohio St. 442, 171 N.E.2d 713, cert. den., 368 U.S. 861, 82 S.Ct. 104, 7 L.Ed.2d 58 (1961); United States v. Massengale, 162 U.S.App.D.C. 99, 497 F.2d 686 (1974); Massengale v. United States, 240 F.2d 781 (6th Cir. 1957), cert. den., 354 U.S. 909, 77 S.Ct. 1296, 1 L.Ed.2d 1428, reh. den., 354 U.S. 936, 77 S.Ct. 1400, 1 L.Ed.2d 1542 (1957).


4
Accordingly, it is ORDERED that the decision of the District Court be and hereby is affirmed.



1
 (e) Docket Control.  In the interest of docket control, the chief judge may from time to time, in his discretion, appoint a panel or panels to review pending cases for appropriate assignment or disposition under Rules 7(e), 8 or 9 or any other rule of this court